Howell, Chief Judge
(dissenting):
I respectfully dissent. In construing statutes, words therein must be given their plain and ordinary meaning. Parsons v. Uniroyal-Goodrich Tire Corp., 313 S.C. 394, 438 S.E. (2d) 238 (1993). “If a statute’s language is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for employing rules of statutory interpretation and the court has not right to took for or impose another meaning.” Miller v. Doe, 312 S.C. 444, 446, 441 S.E. (2d) 319, 321 (1994).
By straining the imagination, even a “bright line test” can be made to seem hopelessly irreconcilable with practical application. Legislative intent should not fall victim to such an exercise. Obviously, the legislature intended to provide a uniform standard to alert contracting parties of an alternative forum to the traditional court system for resolving disputes. This statute is unambiguous. It requires an arbitration clause to be “typed in underlined capital letters, or rubber-stamped prominently.” The plain meaning of “underline” is “to draw a line under.” The plain meaning of “typed” in today’s high technology environment includes documents produced by a word processor and printer. The arbitration clause at issue was *280typed in capital letters but was not underlined, as required by the statute. While I agree that strict construction of this statute may lead to results not intended by contracting parties, it is a matter for the legislature to act upon. Thus, I would affirm the trial court’s finding that the arbitration clause failed to meet the statute’s requirements.